 BOWLING TRANSPORTATION, INC. 393Bowling Transportation, Inc. and Richard Ashby.  Case 25ŒCAŒ26896 September 28, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On September 22, 2000, Administrative Law Judge William G. Kocol issued the attached decision.  The Re-spondent filed exceptions,1 a supporting brief, and a re-ply brief.  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions as modified3 and to adopt the recommended Order as modi-fied.4   As explained below, the judge found that the Respon-dent violated Section 8(a)(1) by telling employees Rich-ard Ashby and Kenneth Hanks they were being disci-plined for protected concerted activity and, in Ashby™s case, for suspected union activity.  For the reasons stated by the judge, we agree.  The judge further found that the Respondent violated Section 8(a)(1) and (3) by discharg-ing Ashby and Hanks for protected concerted activity and for suspected union activity.  For the reasons stated below, we agree. The judge also found that the Respondent violated Section 8(a)(1) and (3) by threatening employee Jeffrey Horton with reprisals for his protected concerted activity and suspected union activity and by discharging him for both activities.  We agree.  As set forth below, however, we find it necessary to correct two of the judge™s findings to conform to the evidence.                                                                                                                      1 No exceptions were filed to the judge™s dismissal of the allegations that the Respondent violated Sec. 8(a)(1) by creating the impression that employees™ union and protected activities were under surveillance and by promulgating and posting a rule forbidding employees from discussing their wages. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 We shall modify Conclusion of Law 5 to correct Jeffrey Horton™s name and to conform to the violations found. 4 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). I. RICHARD ASHBY AND KENNETH HANKS The Respondent transports steel from steel mills, in-cluding those of AK Steel, to major automotive produc-ers.  The Respondent also performs intraplant steel haul-ing at AK Steel.  In 1999,5 the Respondent employed Kenneth Hanks as a ﬁsupertruckﬂ driver and Richard Ashby as a ﬁsupertruckﬂ driver and ﬁtow motorﬂ opera-tor.  Both Ashby and Hanks performed their work for the Respondent on AK™s property.6  As explained more fully in the judge™s decision, AK had a safety bonus program under which its contractors, including the Respondent, could earn up to $1 for each injury-free hour worked by their employees.  The Re-spondent decided to share 50 cents per hour of this bonus with its employees.  Ashby thought the employees should receive the full $1 per hour, and he discussed his concern with other employees, including Hanks.  About December 9, Ashby and Hanks went to the office of Brian Rydberg, AK™s transportation and materials man-ager.  Ashby explained to Rydberg his concern that the Respondent shared only half the bonus with its employ-ees and kept the remainder to pay for safety equipment and the Christmas party.  Hanks was present throughout this discussion.  Rydberg reported the discussion to L.J. Martin, the Respondent™s terminal manager.   On December 19, Martin and an AK security guard es-corted Ashby off AK™s premises.  Martin told Ashby he was being removed from the property because they be-lieved he was trying to get a union started because of his discussion with Rydberg.  Martin told Ashby that AK had barred Ashby from its property.   Also on December 19, Martin escorted Hanks from AK™s premises.  Martin told Hanks that AK wanted him removed from the property because he had been present with Ashby for the discussion with Rydberg about the safety bonus.  Several days later, the Respondent terminated Ashby and Hanks.  Each employee™s termination notice de-scribed the reason for termination as ﬁnot able to func-tion on AK Steel property.ﬂ   The judge found that the Respondent violated Section 8(a)(1) by telling Ashby and Hanks they were being re-moved from AK property because of their protected con-certed activity (i.e., their discussion with Rydberg about the safety bonus) and, in Ashby™s case, because of sus-pected union activity.  We agree. The judge further found that the Respondent violated Section 8(a)(1) and (3) by terminating Ashby and Hanks  5 All dates are in 1999 unless otherwise specified. 6 As discussed below, the General Counsel did not allege that Bowl-ing and AK were joint employers, and AK was not charged with any unfair labor practices. 336 NLRB No. 32  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 394because they had engaged in 
protected concerted activity 
and because the Respondent believed they had engaged 
in union activity.  Applying 
Wright Line
,7 the judge con-
cluded that protected concer
ted activity and suspected 
union activity were motivating factors in the termina-

tions.  As noted above, Martin told both Ashby and 
Hanks that it was removing them from the property at 

AK™s request because of thei
r discussion with Rydberg, 
which we agree was protected
 concerted activity.  Both 

Ashby and Hanks were later terminated for the same 
reason.  Thus, we agree with
 the judge that protected 
concerted activity was a motivating factor in Ashby™s 
and Hanks™ discharges. 
We also agree that suspected union activity was a mo-
tivating factor in both discharges.  Martin told Ashby that 

the Respondent believed Asbhy was trying to start a un-
ion because of his di
scussion with Rydberg.
8  Although 
Martin did not expressly mention union activity to 
Hanks, both Ashby™s and Hanks™ terminations stemmed 
from the discussion with Rydberg about the safety bonus 
and were inextricably intertwined.  It is clear that the 

discussion with Rydberg was the basis for the belief that 
Ashby was engaged in union activity.  Therefore, there is 
ample evidence to support the finding that the Respon-
dent believed Hanks, as well as Ashby, was engaged in 
union activity and that this belief was a motivating factor 
in both discharges.
9                                                           
                                                                                             
7 Under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the General Counsel 
has the initial burden to persuade 
that antiunion sentiment was a sub-
stantial or motivating factor in the 
challenged decision.  The burden of 
persuasion then shifts to the employe
r to prove its affirmative defense 
that it would have taken the same 
action even in the absence of pro-
tected activity.  Manno Electric, Inc.
, 321 NLRB 278, 280 fn. 12 
(1996); 
Wright Line
, 251 NLRB at 1089.  The employer cannot simply 
present a legitimate reason for its actions but must persuade by a pre-
ponderance of the evidence that the same action would have taken 
place even in the absence of the protected conduct.  
T&J Trucking Co.
, 316 NLRB 771 (1995), enfd. 86 F.3d 1146 (1st Cir. 1996). 
8 The Respondent argues that there is no evidence that the Respon-
dent (as opposed to AK) thought Ashby was trying to start a union.  
Ashby, however, testified that Martin said, ﬁ
[W]e
 believe that you are 
trying to get a union started and 
we need to do an investigation of it.ﬂ  
(Emphasis added.)  The judge credite
d Ashby™s testimony regarding his 
conversation with Martin and specifi
cally noted that he was impressed 
with Ashby™s demeanor as a witness.  
9 In his 
Wright Line
 analysis, the judge stated that Martin ﬁtold 
Ashby and Hanks that they were terminatedﬂ because they had spoken 

with Rydberg about the safety bonus and, in Ashby™s case, because he 
was suspected of union activity.  The evidence (and the judge™s factual 
finding) shows that Martin told Ashby and Hanks that they were being 
removed from AK™s property for these reasons.  Ashby and Hanks were 
not officially terminated until seve
ral days after they were removed 
from the property.  Thus, the evidence does not show that Martin ex-

pressly told Ashby and Hanks that the reason for their 
termination (as distinguished from the reason for their initial removal from the prem-
ises) was the discussion with Rydberg
 or the suspected union activity.  
The judge then addressed whether the Respondent had 
met its burden under 
Wright Line
 to prove it would have 
discharged Ashby and Hanks even in the absence of their 
protected activity.  The Respondent asserted several rea-
sons for discharging Asbhy and Hanks, claiming that 
Hanks violated a work rule ag
ainst leaving a loaded truck 
unattended, Ashby interrupted production, and both 
Ashby and Hanks ﬁwalked off their jobsﬂ and entered 
Rydberg™s office without permission.  We reject these 
defenses for the reasons stated by the judge.   
The Respondent also argued that it would have termi-
nated Ashby and Hanks regardless of their protected 
concerted activity because AK had barred them from the 
premises and the Respondent could not employ them 
productively elsewhere.  The 
judge rejected this argu-
ment,
 finding that the Respondent knew AK barred 
Ashby and Hanks from the pr
emises because of their 
discussion with Rydberg.  Relying on 
Capitol EMI Mu-
sic, 311 NLRB 997 (1993), enfd. 23 F.3d 399 (4th Cir. 
1994), the judge found that the Respondent was required, 
but failed, to take all measures within its power to resist 
the unlawful termination of Ashby and Hanks.  
Capitol 
EMI, however, involved the circumstances under which 
two joint employers will be found to have violated Sec-
tion 8(a)(1) and (3) when only one employer took the 
unlawful action in question. See 311 NLRB at 997.  
Here, as the judge acknowledged, the General Counsel 
did not allege, and the judge did not find, that the Re-
spondent and AK Steel were joint employers.  Therefore, 
we disagree with the judge™s reliance on 
Capitol EMI
. Nevertheless, we agree that the Respondent failed to 
prove an affirmative defense under 
Wright Line
.  The 
Respondent argues that it would have terminated Ashby 
and Hanks regardless of thei
r protected concerted activity 
because AK barred them from its premises and the Re-
spondent could not productively employ them elsewhere.  
The Respondent knew, however, that Ashby™s and 
Hanks™ discussion with Rydberg about the safety bonus 
was the reason AK barred them from its premises.  Al-
though AK was not charged with any unfair labor prac-
tices, its barring of Ashby and Hanks from the property 
because of their protected concerted activity was for an 
unlawful reason.
10  Thus, the Respondent relies on the 
 The judge found, however, that Ashby and Hanks were terminated for 
the same reasons they were initially removed from the premises, and as 
discussed above, the evidence supports this finding.  Thus, the judge™s 
conclusion that the discussion with
 Rydberg and suspected union activ-
ity were motivating factors in the terminations is supported by the 
evidence.  10 Cf. 
Tracer Protection Services,
 328 NLRB 734 (1999). 
 BOWLING TRANSPORTATION, INC. 395action of another employer taken for an unlawful reason 
as its Wright Line
 defense.
11  This it cannot do. 
An affirmative defense under 
Wright Line must be 
based on a lawful, legitimate reason for the challenged 

employment decision.
12  The Respondent™s burden, 
therefore, is to prove that it would have terminated 
Ashby and Hanks for a lawful, legitimate reason even in 
the absence of their protected conduct.  By definition, the 
Respondent™s reliance on AK™s action, which was based 
on an unlawful reason, cannot satisfy this requirement.  
Accordingly, without relying on 
Capitol EMI
, we agree 
that the Respondent discharged Ashby and Hanks in vio-

lation of Section 8(a)(1) and (3).
13 II. JEFFREY HORTON 
Jeffrey Horton worked for the Respondent as a truck 
driver.  As explained more fu
lly in the judge™s decision, 
about December 18, Horton prep
ared a list of work rules 
he found troubling.  He discussed the list with other em-
ployees and told them he intended to present the list to 
Bill Bowling, the Respondent™s President and CEO.  
Horton did present the list to Bowling and discussed it 

with him.  The next day, Horton was suspended.
14  While 
                                                          
                                                           
11 Although Martin talked to Rydberg to try to get Ashby and Hanks 
allowed back on AK™s property, the 
record contains no evidence that 
Martin or any other representative of the Respondent informed AK that 
its insistence on removing Ashby and Hanks from the premises because 
of their protected concerted activity was unlawful. 
12 See, e.g., Cadbury Beverages, Inc. v. NLRB
, 160 F.3d 24, 29 fn. 4 
(D.C. Cir. 1998) (
Wright Line
 gives an employer the opportunity to 
prove that ﬁdespite any unlawful motive, the same action would have 
occurred pursuant to some a
dditional, lawful motiveﬂ); 
NLRB v. Joy 
Recovery Technology Corp.
, 134 F.3d 1307, 1314 (7th Cir. 1998) (em-
ployer can ﬁavoid a finding of an unfair labor practice if it can show 

that it would have taken the action regardless; that is, for legitimate 

reasonsﬂ); Oakes Machine Corp.
, 288 NLRB 456, 458 (1988) (where 
both lawful and unlawful grounds
 motivated respondent, respondent 
could not prevail under 
Wright Line
 without showing that the lawful 
reason alone would have prompted its
 actions), enf. granted in part, 
denied in part on other grounds 897 F.2d 84 (2d Cir. 1990). 
13 We have adopted the judge™s recommended Order requiring, in 
part, that the Respondent reinstate 
Ashby and Hanks.  The judge found, 
at least at the time of his decision, that the Respondent could not em-

ploy Ashby and Hanks productively if
 they were barred from AK™s 
property.  The General Counsel did not except to this finding.  The 
judge, citing Flav-O-Rich, Inc.
, 309 NLRB 262 (1992), stated that if 
AK continues to resist reinstatemen
t of Ashby and Hanks for unlawful 
reasons, that matter will have to be
 addressed in another proceeding.  
We do not agree that Flav-O-Rich
 stands for that proposition.  Our 
Order in this case, however, requires the Respondent to offer Ashby 

and Hanks reinstatement to their form
er jobs or, if those jobs no longer 
exist, to substantially equivalent positions.  Once the Respondent has 
taken steps to comply with that Order, any issues as to
 the adequacy of 
the actions it has taken are properly left to the compliance stage of this 
proceeding.   14 Horton™s suspension notice listed the reason for his suspension as 
failure to follow instructions by ﬁgroupingﬂ with other employees after 
being told not to do so.  The Gene
ral Counsel did not allege that Hor-
ton™s suspension was unlawful. 
suspended, Horton called Bowling at home.  Bowling 
told Horton that it sounded like several employees were 
going to lose their jobs.  Bowling also said that it 
sounded like the employees were trying to form a union 
and that Horton, because he had presented the list of 
work rules to Bowling, was the leader.  Bowling said 
there would not be a union because Bowling was the 

union.  On December 23, Horton was discharged.  On his 
termination notice, the boxes marked ﬁfailure to follow 
instructionsﬂ and ﬁotherﬂ were checked as reasons for 
termination, and a handwritten remark stated ﬁemployee 
priorities to [sic] inconsistent with company policy.ﬂ   
We agree with the judge that
 Horton™s discussion of 
the list of work rules was protected concerted activity 
and that the Respondent viol
ated Section 8(a)(1) by 
threatening Horton with repr
isals for his protected activ-
ity and for what the Respondent believed to be union 
activity.  We also agree with
 the judge that the Respon-
dent violated Section 8(a)(1) and (3) by discharging Hor-
ton for the same reasons. In doing so, we find it neces-
sary to correct two of his findings to conform to the evi-

dence. 
In concluding that the Re
spondent violated Section 
8(a)(1) by threatening Horton with reprisals, the judge 
stated: ﬁThe General Counsel next alleges that on De-
cember 23 Respondent threat
ened its employees with discharge because of their union activity.  I have con-
cluded above that on that date Bowling told Horton that 
it sounded like the employees were trying to form a un-
ion and since Horton was the one who brought the list to 
him, Horton was the leader.ﬂ  The factual findings refer-
enced by the judge 
in this statement do not include a 
finding as to the specific date this statement was made, 

but instead place it sometime between Horton™s Decem-
ber 19 suspension and his D
ecember 23 termination.  
This is consistent with the evidence and does not affect 
the validity of the judge™s conclusion that Bowling™s 
statement violated Section 8(a)(1). 
In addition, in concluding that the Respondent failed to 
prove that it would have terminated Horton even in the 
absence of his protected activ
ity, the judge stated that there was no factual eviden
ce supporting the Respon-
dent™s assertion that Horton would have been discharged 
in any event because he wa
s unwilling to abide by the 
AK rules he found troubling.  Bill Bowling did testify 
that Horton called him on D
ecember 23 from Milwau-
kee, Wisconsin, and that during this conversation Horton 
indicated he would not ﬁadhere toﬂ the AK rules.  How-
ever, Bowling™s own testim
ony earlier in the hearing
15  15 Both the Respondent and the General Counsel called Bowling as a 
witness.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 396was that he did not recall why Horton was terminated.  
When shown a copy of Horton™s termination notice stat-
ing ﬁemployee priorities to [sic] inconsistent with com-
pany policy,ﬂ Bowling testified that he did not remember 
what that statement meant.  Bowling further testified that 
when Martin called him to discuss discharging Horton, 
Bowling merely told Martin to handle it as he saw fit.  

Martin testified that he terminated Horton on Bowling™s 
instructions, and that Bowling did not give a specific 
reason for the termination but 
stated that Horton had pre-
sented a list of things he did not like about the Company.  
Martin did not corroborate Bowling™s testimony that 
Horton expressed any unwillingness to follow the rules 
unless and until they were changed.  Thus, the evidence 
does not support the Respondent™s assertion that Hor-
ton™s alleged unwillingness to follow rules was a reason 
for his discharge.  We therefore agree that the Respon-
dent failed to meet its burden to prove it would have dis-
charged Horton even in the 
absence of his protected con-
duct.  Accordingly, we affirm the judge™s conclusion that 

the Respondent discharged Horton in violation of Section 
8(a)(1) and (3).
16  AMENDED CONCLUSIONS OF LAW 
Substitute the following for paragraph 5 of the judge™s 
Conclusions of Law: 
ﬁ5.  By discharging Jeffrey Horton because he engaged 
in protected concerted activity and because the Respon-
dent believed he had engaged in union activity, the Re-
spondent has engaged in unfair labor practices affecting 
                                                          
                                                           
16 The Respondent also argues that
 reinstatement and backpay are 
improper because Ashby™s testimony regarding Martin™s antiunion 
statements and Horton™s testimon
y regarding Bowling™s antiunion 
statements were uncorroborated.  
The Respondent contends that under 
Sixth Circuit law, backpay cannot 
be awarded based on the uncorrobo-
rated testimony of interested parties. 
The Respondent overstates Sixth Circuit precedent.  The Sixth Cir-
cuit has stated that it generally w
ill not find substantial evidence sup-
porting an unfair labor practice based solely on uncorroborated testi-
mony of an interested party whose te
stimony is directly contradicted by 
a disinterested witness.  See, e.g., 
Union Carbide Corp. v. NLRB
, 714 F.2d 657, 662 (6th Cir. 1983).  Bowling is the Respondent™s CEO and 

President and therefore is not disinterested.  Although it might be ar-
gued that Martin, who is no longer employed by the Respondent, may 
be disinterested, Martin did not e
xpressly confirm or deny making the 
statement about which Ashby testifie
d.  In addition, Ashby™s written 
statement, prepared at Martin™s re
quest and submitted to Martin within 
a few days after Ashby was removed from AK™s property, states that 
ﬁat no time was me or [Hanks] thinking about let alone trying to form a 

union.ﬂ  This statement, which appears to be a reply to an assertion of 
union activity, supports Ashby™s test
imony that Martin cited union 
activity as the reason for removing Ashby from AK™s property.   
In any event, the Respondent™s exception relates only to testimony 
regarding the Respondent™s statements
 about union activity.  The judge 
found separate violations of Sec.
 8(a)(1) based on the Respondent™s 
discharge of Ashby, Hanks, and Ho
rton for protected concerted activ-
ity. commerce within the meaning 
of Section 8(a)(3) and (1) and Section 2(6) and (7) of the Act.ﬂ 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Bowling 
Transportation, Inc., Owensboro, Kentucky, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
Substitute the following for paragraph 2(d): 
ﬁ(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
 Rafael Williams, Esq., 
for the General Counsel
. Konrad Kuczak, Esq., 
of Dayton, Ohio
, for Respondent
. DECISION STATEMENT OF THE CASE 
WILLIAM G. KOCOL, Administrative Law Judge. This 
case was tried in Owensboro, Kentucky, on July 31 and August 
1, 2000.  The charge and amended 
charge were filed January 12 
and February 16, 2000, respectively,
1 and the complaint was 
issued April 13, 2000.  The complaint alleges that Bowling 
Transportation, Inc. (Respondent)
 violated Section 8(a)(1) of the Act by posting and promulga
ting a rule forbidding employ-
ees from discussing their wages with each other, creating the 
impression among its employees th
at their union and protected 
concerted activities were under 
surveillance, and threatening 
employees with discharge because of their union and protected 
concerted activities.  The compla
int also alleges that Respon-
dent violated Section 8(a)(3) and (1) by discharging employees 
Jeffery Horton, Richard Ashby, and Kenny Hanks because they 
engaged in protected concerted activities and because Respon-
dent believed that they had e
ngaged in union activity.  Respon-
dent filed a timely answer that admitted the allegations of the 

complaint concerning the filing and service of the charge, 
commerce and jurisdiction, and 
agency status.  Respondent 
denied the substantive allega
tions of the complaint.   
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
Respondent, a corporation, is engaged in heavy hauling and 
material transportation with an 
office and place of business in 
 1 All dates are in 1999 unless otherwise indicated. 
 BOWLING TRANSPORTATION, INC. 397Owensboro, Kentucky.  During
 1999, Respondent purchased 
and received at its Owensboro, 
Kentucky facility goods valued 
in excess of $50,000 directly from points located outside the 
Commonwealth of Kentucky.  Respondent admits and I find 
that it is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES 
A. Background As indicated, Respondent is engaged in the business of 
heavy hauling and material tran
sportation.  Generally, Respon-
dent transports steel coils from ma
jor steel mills to the big three 
automotive producers.  It also provides intraplant transportation 
services.  Since about October 1988, Respondent has provided 
such services to A.K. Steel at 
AK™s facility in Rockport, Indi-
ana.  There Respondent provide
s equipment and employees to 
perform intraplant handling and 
movement of steel coils using ultra heavy duty tractor-trailers ca
lled supertrucks.  Depending 
on the production schedule, Res
pondent™s employees at this 
facility had a significant amount of
 idle time.  The AK facility 

has several check shacks that have a computer and are used to 
check vehicles in and out of the facility.  AK also has a receiv-
ing office; about six or seven AK employees worked there.   
Bill J. Bowling is Respondent™s president and CEO.  Don 
Bowling, Bill™s son, is vice president.  Lawrence J. Martin 
served as Respondent™s terminal manager at the Owensboro 
facility until June 2000.  Paul 
Brewer serves as Respondent™s 
safety and maintenance supervisor.  These persons are admitted 
supervisors and agents of Respondent. 
B. The Terminations of Hanks and Ashby 
Kenneth Hanks worked for Respondent at the AK facility 
from early July until his suspension on December 19; he 

worked as super truckdriver.  Richard Ashby worked for Re-
spondent as a super truckdriver/tow motor operator from early 
August until his suspension on December 19.   
At some point AK implemented a safety program for its con-
tractors, including Respondent, in which the contractors could 
earn up to $1 for each injury-free hour worked by their employ-
ees.  AK strongly encouraged that the contractors share this 
bonus with their employees.  Res
pondent determined to pass on 
50 cents per hour of the safety bonus to its employees at the AK 

facility. 
Ashby felt that the employees should be receiving the full $1 
per hour safety bonus.  He spoke 
to other employees at the AK 
facility, including Hanks, about 
the safety bonus and these em-
ployees shared Ashby™s concern.  Ashby also voiced his con-
cerns about the safety bonus 
to Paul Brewer, Respondent™s safety and maintenance supervisor.
2   On December 9, during some ﬁdown timeﬂ when there was 
no work to perform, Ashby decided to bring the matter of the 
safety bonus to the attention of Brian K. Rydberg.  Rydberg 
worked for AK at the Rockport, Kentucky facility as manager 
                                                          
                                                           
2 Indeed, Respondent in its brief at p. 3 concedes ﬁMr. Ashby and 
Mr. Hanks had freely discussed their 
disagreement with the amount of 
the safety bonus among themselves, 
other employees and Mr. Paul 
Brewer, a member of Bowling management.ﬂ 
of transportation and materials until December 1999.  He had 
an office in AK™s receiving office.  Ashby told Hanks that he 
was going to Rydberg™s office to give him ﬁsome hellﬂ and 
Hanks decided to join Ashby.  They entered the receiving office 
and encountered Rydberg in the hallway.  Ashby asked if they 
could talk to Rydberg for a minute, and Rydberg replied that 
they could, and he invited them in his office.  Ashby said that 
he wanted to ask some ques
tions about the safety bonus.  
Rydberg said that he really did not know much about the pro-
gram but he would answer what he could.  Ashby then ex-
plained his concern that employees were only getting 50 cents 
per hour and the remainder of the bonus was retained by Re-
spondent to pay for things such 
as safety shoes, hard hats, 
safety glasses, and the Christmas party.  Rydberg said that this 
was not his concern and suggested that they talk to Glen Easter-
ling, another AK employee, about the matter.  The discussion in 

Rydberg™s office lasted about 10 to 15 minutes.
3 Rydberg contacted Martin and told him that Ashby and 
Hanks had been in AK™s receiving office and had raised the 
matter of the safety bonus.  Rydberg explained that AK should 
not be in a position where they were being contacted about 
these matters.  Rydberg instructed Martin to have them re-
moved from the premises.
4   In response to this incident 
on December 10, Respondent is-
sued a memorandum to employees stating: 
 Effectively immediately, there shall be no contact be-
tween . . . Bowling Over-the-road/Highway personnel and 

AK Steel shipping department, unless you have been spe-
cifically told to stop in by Bowling Transportation man-
agement, or have been asked to come in by AK Steel Su-
pervisory personnel. 
  . . . 
 Deviation from this directive could result in discipli-
nary action or termination. 
  3 These facts are based on a composite of the credible testimony of 
Ashby and Hanks. In deciding to cred
it that testimony, I have consid-
ered Rydberg™s testimony.  Rydberg acknowledged that on December 9 
Hanks and Ashby approached him at
 his office in AK™s receiving of-
fice.  He denied that he invited th
em into his office and claimed that 
they were not welcome there.  He 
testified that he told Hanks and 
Ashby that if they had any questions concerning the safety program that 
they should raise it with Glen East
erling and Bowling.  Rydberg testi-
fied that Hanks later approached him and said that he had not been 
involved with Ashby™s comments; that he had simply followed along.  
Hanks denied that this subsequent
 conversation took place.  Rydberg 
also claimed that there were at least two other occasions when Ashby 
and Hanks visited him at his office on this matter.  Rydberg claimed 
that he informed Don Bowling and Martin of these subsequent meet-
ings.  However, Respondent offered no evidence to corroborate 
Rydberg™s testimony that Hanks and Ashby approached him in his 
office on the safety bonus matter more than on the single occasion 
described above.  None of the docum
ents describing the reasons for 
discharge mention anything more than this single occasion.  Moreover, 
my observation of Rydberg™s demeanor
 as a witness left me with the 
sense that he was more eager to build a case to support the discharge of 
the employees than merely accurately recount the facts.  For these 
reasons I do not credit Rydberg™s testimony. 
4 These facts are based on the credible testimony of Martin. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 398This was the first that the employees were notified of this pol-
icy.
5 On December 19 Martin and a security guard escorted Ashby 
from AK™s facility.  Martin told
 Ashby that he had to escort 
him off the property because they believed that he was trying to 

get a union started because he had talked to Rydberg.  Martin 
said that AK barred Ashby from its property.  Ashby said that 
he was not trying to start a union and that he never even talked 
to anyone about a union.  Martin said that they would have to 
investigate the matter.  Ashby asked if he was terminated and 
Martin replied no, not at that time.  Martin told Ashby to get in 
contact with him in 2 or 3 days 
and he would try and resolve it.  
Martin suggested that Ashby wr
ite a letter explaining why he 
was talking to Rydberg because th
at would provide Martin with 
more leverage to get Ashby reinstated.
6  Ashby prepared such a letter and addressed it to Martin; it 
read:  Approximately one week ago I went to Byron 
Rydberg™s office and Kenny Hanks followed me.  Once in 
Byron™s office I asked him if he knew anything about the 
safety bonus.  He said he did not.  I went on to tell him 
that I heard that we were getting one dollar an hour and 
the Bowling was taking fifty cents of it for boots, hard 
hats, and glasses.  I then told him I was informed that our 
boots were to last one year and showed him the soles of 
my boots and told him I had only been working for Bowl-
ing for approximately four and a half months.  He then in-
formed me that he knew nothing about any of it.  He then 
said that these  problems were between Bowling and me, 
and that he or  AK Steel had anything [sic] to do with it.  
At that time me and Kenny left Byron™s office. 
 Me and Kenny were in Byron™s office for approxi-
mately five to ten minutes.  If I caused any problems I 
apologize but I was trying to get an answer, but at no time 
was me or Kenny thinking abou
t let alone trying to form a 
union. [spelling corrections made]. 
 On December 27, Martin informed Ashby that in the best in-
terests of the Company he was terminated.  Ashby™s termina-
tion notice indicated that he was terminated because he was 
ﬁnot able to function on AK Steel property.ﬂ  Other records 
show that the reason he was term
inated was because he was not ﬁwelcomedﬂ on the site by AK.  
On December 19, Martin also escorted Hanks from the AK 
facility.  Martin told Hanks that this was due to the fact that he 
was present with Ashby when Ashby spoke to Rydberg about 
the safety bonus.  Martin also told Hanks to prepare a statement 
of exactly what had occurred during the meeting with Rydberg.  
Martin said that he would use th
e statement to try and persuade 
AK to permit Hanks to come back on the property.  Hanks™ 

suspension notice indicated that he was suspended pending 
termination and read ﬁbarred by AK- escorted off site.ﬂ  
                                                          
                                                           
5 This is based on the credible testimony of Ashby and Hanks. 
6 These facts are based on Ashby™s testimony.  I note that Martin 
was not recalled to specifically deny that he made the remarks concern-
ing the Union.  I was also impressed with Ashby™s demeanor as a wit-
ness.   Like Ashby, Hanks prepared a letter for Martin.  Hanks™ let-
ter read: 
 On or around the 8th or 9th of December I took a load 
to door 722.  When I got there Richard (Ashby) was walk-
ing towards Brian (Rydberg)™s office.  I asked what he was 
doing.  Richard said he was going
 to give Brian some hell.  
Not knowing what he was going to ask, I went to the of-fice with him.  Richard asked Brian if he had a moment.  
Brian said yes, come on in. Ri
chard and I went in and sat 
down.  Richard asked who was in charge of the safety 
program.  Brian said Glenn Easterling and then asked 
why?  Richard told him about our safety bonus. 
 A few days later Martin called Hanks and told him that AK 
did not want him back on the site.  Hank™s termination notice 
indicated that the reason he was terminated was ﬁnot able to 
function on AK Steel property.ﬂ 
It had been AK™s policy to occa
sionally bar an employee of a 
contractor from the site for up to 3 days as a penalty for safety 
violations.  After Hanks and Ashb
y were suspended, but before 
they were terminated, Martin went to Rydberg™s office and 
asked if they could be only temporarily barred.  Rydberg re-
plied that they were permanen
tly barred from the site.  After 
Martin received the letter from Ashby he again approached 
Rydberg to see if things had ﬁcooled downﬂ and asked if there 
was something they could do to wo
rk this out.  Rydberg replied 
that if Hanks and Ashby returned to the site Respondent would 
be removed from the site the next day.  During the time that 
Martin was employed at the site, no other employee had either 
been permanently barred from the site.
7 Respondent did not offer Hanks 
and Ashby positions at any 
of its other facilities.  However, the evidence shows that they 
could not be employed elsewhere without being required to 
visit an AK facility.   
C. Horton™s Termination Jeffrey Horton worked for Respondent as a truckdriver from 
July 1998, until his termination on December 23, 1999.  Horton 
was dissatisfied with some of 
Respondent™s work rules.  He spoke to other employees at the 
AK facility about his concerns.  
On December 18 Horton prepared a list of the rules that trou-
bled him and other employees. 
The list read: 
 Things I can 
not do at AK Steel  
 Don™t talk to AK management. 
Don™t talk to anyone about pay, mine or otherwise.  
Don™t sit in plane [sic] sight if I have nothing to do.  
Don™t sit at the drop lot if I have nothing to do.  
Don™t go in the drop lot office when I have nothing to 
do. Don™t drive around the plant when I have nothing to 
do. Don™t go into the receiving trailer when I have nothing 
to do.   7 These facts too are based on Martin™s credible testimony. 
 BOWLING TRANSPORTATION, INC. 399Don™t go to the scale house parking lot when I have 
nothing to do.  
Don™t leave the truck unattended when I have nothing 
to do. Don™t be more than 50 (feet) away from the truck 
without the key in my pocket. 
Don™t use the company radio for anything except 
purely business.  No personal comments on the radio. 
Don™t move the truck with the tarp open, foreward 
[sic] or back. 
No books, magazines or any other reading material in 
the trucks. No electronic devices in the truck that are not supplied 
by Bowling. 
Don™t park in a bunch when we have nothing to do.  
Separate. 
 Horton showed the list to other em
ployees and told them that he 
intended to present it to Bowling that evening at the company 
Christmas party.  The employee
s agreed that Horton should do 
so.  Before the Christmas part
y several employees approached 
Bowling and said that Horton wanted to know if he would be at 
the party, that if Bowling would be at the party then Horton 
would come also.  Bowling said th
at he would be at the party. 
That evening, at the Christmas party, Horton presented the 
list to Bowling.  They went into an office to discuss the matter.  
Horton said that the list was of things that the employees were 
not supposed do while at AK.  He and Bowling discussed the 
rules and Bowling asked for a copy of the list.  Horton gave no 
indication that other employees 
assisted him in preparing the 
list.8  Bowling admitted that Horton approached him at the 
Christmas party with a ﬁlaundry lis
tﬂ of rules that he did not 
like at AK.  Bowling testified that he told Horton that those 
were AK™s rules and that the employees had to abide by them if 
they were going to work at AK™s facility.  The day after the 
Christmas party Bowling showed the list to Martin.  Rydberg 
acknowledged that on the day after the Christmas party Bowl-
ing told him that Horton had presented a list of grievances con-
cerning AK™s work rules.   On December 19, Martin advised Horton that he was sus-
pended for 5 days.  Records indicate that on December 20 Hor-
ton received a suspension for failure to follow instructions in 
that he was ﬁgroupingﬂ with other drivers inside that AK check 
shack after being told not to congregate and not to leave his 
truck.9   Horton called Bowling at his home and asked if Bowling 
was aware of the fact that he had been suspended.  Bowling replied that he was, and that 
it sounded like several employees 
were going to lose their jobs.  Bowling said that it sounded like 
the employees were trying to form a union and since Horton 
was the one who brought the list to him, Horton was the leader.  
Horton attempted to assure Bowling that they were not trying to 
form a union.  Bowling replied th
at there was not going to be a 
                                                          
                                                           
8 These facts are based on Horton™s credible testimony. 
9 The General Counsel does not allege that this suspension was 
unlawful.  Horton™s suspension was based on an incident that occurred 
the day before the Christmas party and before Horton began preparing 
the list. union because he was the union. 
 After unsuccessfully attempt-
ing again to assure Bowling that the employees were not trying 
to form a union, Horton told Bowling that he was sorry that 
Bowling felt that way and the conversation ended.
10  Bowling conceded that Horton called him at home.  Bowling testified 
that he told Horton that he wanted a happy employee and that 
an unhappy employee does not do a good job and that if Horton 
were so unhappy he would get Horton out of the AK job.   
A few days later Bowling advised Martin to terminate Hor-
ton.  Bowling did not give a specific reason for the termination; 
instead, Bowling told Martin that Horton was unhappy and had 

presented a list of things that he did not like about company 
policy.
11 On December 23 Martin informed Horton that he was termi-
nated.  Horton™s termination noti
ce indicated that he had failed 
to follow instructions and read ﬁemployee priorities to [sic] 

inconsistent with company policy.ﬂ  Other records indicate that 
Horton was terminated for his disagreement with company 
policies.   
III.  ANALYSIS 
A. The 8(a)(1) Allegations 
The General Counsel alleges that in early December, Re-
spondent, by an unknown agent, pos
ted and promulgated a rule that forbid employees from disc
ussing their wages.  In support of this allegation the General Counsel presented testimony from 
Horton.  He testified that in early December Paul Brewer, Re-
spondent™s safety officer/dispatcher and an admitted agent, 
distributed a memorandum to employees at a shift meeting.  
Horton testified that about 10 em
ployees were present at this 
meeting, including Hanks.  The em
ployees allegedly signed this 
memorandum and returned it to Brewer.  The memorandum 
supposedly stated that it was 
against Respondent™s policy to 
discuss wages with fellow 
employees; however, no memoran-
dum was produced at the trial.  Hanks testified that he was pre-sent at a meeting where Brewer told employees that they were 

not to talk to anyone about thei
r wages.  Hanks testified, how-
ever, that this meeting took place
 in early November.  He testi-
fied that Ashby was there, but Ashby did not corroborate this 

testimony.  Hanks did not confir
m Horton™s testimony that this 
rule was issued in writing.  Brewer was not called to testify by 

Respondent.  Bowling, however, 
denied that Respondent had a 
rule that prohibited employees fr
om discussing their wages.  He 
explained that such a rule made no sense because the wage 
rates of employees were common knowledge.   
In his brief, the General Counsel
 appears to concede that he 
has failed to show that Respondent issued any unlawful 
written
 rule.  Rather, in his brief he argues that an 
oral rule was prom-
ulgated.  However, Hanks testimony in this regard was uncor-
roborated.  Under these circumst
ances, I conclude that the Gen-
eral Counsel had failed
 to meet his burden of proof by showing, 
by a preponderance of the evidence, that any unlawful rule was 

promulgated.  I shall dismiss this
 allegation of the complaint.   
 10 These facts are based on the credible testimony of Horton.  I note 
that Respondent did not recall Bowling to contradict this testimony. 
11 These facts are based on the credible testimony of Martin. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 400The General Counsel also alleges that on December 19 Re-spondent informed employees that they were terminated be-cause they engaged in union and protected concerted activity.  I have found above that on that date Martin told Ashby that he was being removed from the property because Respondent believed that he was trying to get a union started because he had talked to Rydberg (about the safety bonus).12  Telling an employee that he is being disciplined because he engaged in union or protected concerted activity is unlawful.  Atlas Transit Mix Corp., 323 NLRB 1144, 1150 (1997).  By telling an em-ployee that he was disciplined because he engaged in union activity and in protected concerted activity, Respondent vio-lated Section 8(a)(1).   The General Counsel next alleges that on December 23 Re-spondent threatened its employees with discharge because of their union activity.  I have concluded above that on that date Bowling told Horton that it sounded like the employees were trying to form a union and since Horton was the one who brought the list to him, Horton was the leader.  Horton at-tempted to assure Bowling that they were not trying to form a union.  Bowling replied that there was not going to be a union because he was the union.  I conclude that Bowling impliedly threatened Horton with reprisals because Respondent suspected that he had engaged in union activity and protected concerted activity.13  Bowling™s remarks were made in the context of Horton™s earlier, albeit lawful, suspension.  He emphasized the risk Horton was taking by engaging in those activities when he indicated that there would not be a union at Respondent.14  By threatening an employee with reprisals for having engaged in union and protected concerted activity, Respondent violated Section 8(a)(1). The General Counsel also alleges that during this same con-versation Respondent gave the impression that it was engaging in surveillance of the union and protected concerted activities of its employees.  I disagree.  In context it was clear that Bowl-ing indicated that his suspicion that Horton and others were engaging in union activity and protected concerted activity came not from surveillance but from Horton™s open act of pre-senting and discussing the list of work rules with Bowling.  I shall dismiss this allegation of the complaint.   B. The Terminations 1. Legal standards The General Counsel alleges that Ashby, Hanks, and Horton were terminated because they engaged in protected concerted activity and because Respondent suspected that they engaged in union activity.  In determining whether employees have en-gaged in concerted activity, I examine Meyers Industries, 268 NLRB 493 (1984), remanded sub. nom. Prill v. NLRB, 755 F.2d 941 (D.C. Cir. 1985), Meyers Industries, 281 NLRB 882 (1986).  There, the Board determined that for an employee™s activity to be concerted within the meaning of Section 7 of the Act the activity must be engaged in with or on the authority of other employees and not solely by and on behalf of the em-ployee himself.  Once it has been determined that the activity is concerted, a violation of Section 8(a)(1) will be found if the employer knew of the concerted nature of the activity, the con-certed activity is protected under the Act, and the adverse em-ployment action was motivated by the employee™s protected concerted activity.                                                                                                                        12 I conclude below that the discussion of the safety bonus with Rydberg was concerted activity protected by the Act. 13 I conclude below that the Horton™s discussion of the list of offen-sive work rules is concerted activity protected by the Act. 14 The General Counsel does not allege, either in the complaint or in his brief, that this remark constituted an unlawful statement that em-ployees™ union activities would be futile. In addition, the shifting burden analysis set forth in Wright Line15 governs the determination of whether Respondent vio-lated Section 8(a)(3) and (1) of the Act by terminating the em-ployees for their union activity and also whether it violated Section 8(a)(1) by terminating them for their protected con-certed activity.  The Board has restated that analysis as follows:  Under Wright Line, the General Counsel must make a prima facie showing that the employee™s protected union activity was a motivating factor in the decision to dis-charge him.  Once this is established, the burden shifts to the employer to demonstrate that it would have taken the same action even in absence of the protected union activ-ity.7  An employer cannot simply present a legitimate rea-son for its actions but must persuade by a preponderance of the evidence that the same action would have taken place even in the absence of the protected conduct.8 Fur-thermore, if an employer does not assert any business rea-son, other than one found to be pretextual by the judge, then the employer has not shown that it would have fired the employee for a lawful, nondiscriminatory reason.9  7 NLRB v. Transportation Management Corp., 462 U.S. 393, 400 (1983). 8 See GSX Corp. v. NLRB, 918 F. 2d 1351, 1357 (8th Cir. 1990) (ﬁBy asserting a legitimate reason for its decision and showing by a preponderance of the evidence that the legitimate reason would have brought about the same result even without the Illegal motivation, an employer can establish an affirmative de-fense to the discrimination charge.ﬂ) 9 See Aero Metal Forms, 310 NLRB 397, 399 fn. 14 (1993).  T&J Trucking Co., 316 NLRB 771 (1995).   This was further clarified in Manno Electric, 321 NLRB 278 (1996).  2.  Terminations of Ashby and Hanks I first address the issue of whether Hanks and Ashby were terminated for protected concerted activity in violation of Sec-tion 8(a)(1).  Ashby spoke to Hanks and other employees about the matter of the safety bonus and the employees shared his concerns.  Moreover, Ashby and Hanks together went to Rydberg™s office and discussed the safety bonus issue.  This clearly constitutes concerted activity. Respondent argues that Hanks was not involved in concerted activity because he en-tered Rydberg™s office without knowledge of what Ashby in-tended to discuss there.  This argument misses the point.  The evidence shows that Hanks remained with Ashby in Rydberg™s office while they discussed the safety bonus; this became con- 15 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  BOWLING TRANSPORTATION, INC. 401certed activity.  Moreover, Re
spondent would reasonably per-
ceive that Hanks, by accompanying Ashby, was engaged in 
concerted activity.   
Respondent was aware of the concerted nature of the activity 
because Rydberg reported that Ashby and Hanks had come to 
him and raised the safety bonu
s matter.  Indeed, Respondent 
concedes as much.  Similar to 
its earlier contention, Respondent 
argues that it was unaware of the concerted nature of the activ-
ity.  It relies on the postsuspension letters written by Ashby and 
Hanks wherein they stated that
 Hanks merely followed Ashby 
in to Rydberg™s office.  This argument suffers from the addi-

tional infirmity that Respondent™s
 knowledge of this fact oc-curred after the employees were suspended and the employees 

were subsequently terminated 
for the same reason that they 
were suspendedŠthey together talked to Rydberg about the 

safety bonus.   
Martin told Ashby and Hanks that they were terminated, in 
part, because they had spoken with Rydberg about the safety 
bonus matter; this statement violat
ed Section 8(a)(1).  Indeed, 
Martin urged these employees to prepare a written explanation 
concerning their meeting with Ry
dberg.  This evidence shows 
that the terminations were motivated in substantial part by the 

employees™ protected concerted activity.  The timing of the 
discharges further supports such a conclusion.   
Respondent argues: ﬁA bonus is not the appropriate object of 
‚concerted activity.™ﬂ  Such an 
argument is inconsistent with 
Board law and the clear language of Section 7 of the Act.  Re-

spondent cites New River Industries v. NLRB, 945 F.2d 1290 
(4th Cir. 1991).  However, that 
case is inapposite.  There, the 
concerted protest concerned a free ice cream cone that the em-
ployer provided to employees on a single occasion.  Here, the 
concerted activity concerned, fro
m the employees™ perspective, 
50 cents per hour for as long as the safety bonus program ex-

isted.   
Respondent next argues: ﬁAttemp
ts to determine from a cus-
tomer the terms (of) an employer™s compensation from that 

customer are not the appropriate object of a concerted activity.ﬂ  
Without deciding whether this ar
gument is legally sound, I note 
that it is factually unsupported by the credible evidence.  The 

employees were already aware of the $1 per hour safety bonus.  
Hanks and Ashby did not seek priv
ate, confidential information 
from AK.  Instead, they protested the fact that they did not 

directly receive the full amount of the bonus.  I conclude that 
their activity was protec
ted under Section 7.   
In sum, I conclude that the 
General Counsel has met his ini-
tial burden under 
Wright Line of showing that Ashby and 
Hanks were terminated because they engaged in protected con-
certed activity. 
I now turn to the allegation that Respondent fired Ashby and 
Hanks because it believed that they had engaged in union activ-
ity.  Martin told Ashby that he was terminated in part because 
he was trying to get a union started; I have concluded that this 
statement violated Section 8(a)(1).  This admission from Martin 
amply supports the conclusion 
that Ashby™s termination was 
motivated in substantial part because Respondent believed that 
he had engaged in union activity.  The fact that Respondent™s 
belief was mistaken is to no avail.  
NLRB v. Link-Belt Co., 311 
U.S. 584, 589Œ590 (1941).  I further conclude that Hanks™ ter-
mination was similarly motivated
.  Both suspensions and dis-charges stemmed from the same events and were inextricably 
intertwined.  I thus conclude th
at the General Counsel has again 
met his initial burden under 
Wright Line
.   
I now examine whether Respondent has met its burden under 
Wright Line of showing that it would have terminated Ashby 

and Hanks in any event.  Respondent argues that Hanks and 
Ashby would have been fired for entering Rydberg™s office.  
However, the record does not support such an assertion.  In the 
first place, Respondent has failed 
to establish that prior to De-cember 9 it had any policy conc
erning employees entering the 
receiving office to discuss work related matters.  Certainly, 
there was no written rule to that effect.  To the contrary, it was 
only after the incident that Re
spondent found it necessary to 
issue any rule,
16 and even then the rule dealt with ﬁcontactﬂ 
between Respondent™s employees 
and AK.  Moreover, the rule 
itself did not show that employees would be fired; it provided 

only that a breach of the rule ﬁcould result in disciplinary action 
or termination.ﬂ  In a similar 
vein, Respondent argues that it 
was justified in terminating these employees because they con-

ceded that they were going to give Rydberg ﬁhellﬂ and a ﬁhard 
time.ﬂ  However, the evidence 
shows that Respondent did not rely on this reason in terminating the employees and failed, in 

an event, to show that it would have terminated them if it had 
relied on such a reason.   
Respondent also asserts that Hanks was also terminated be-cause he violated a rule against leaving a loaded truck unat-
tended.  It will be recalled that in that statement Hanks prepared 
for Martin after his suspension 
he made passing reference to 
taking a load to door 722.  At that door a tow motor operator 
would unload the truck.  Re
spondent now seizes upon that 
statement to support its argument.  However, there is no credi-
ble evidence that Respondent then
 relied on this reason to dis-
charge Hanks.  In any event, it has failed to show that it would 
have terminated Hanks had it relied on it.   
Respondent also asserts that 
Ashby was terminated because 
he interrupted production.  It bases this conclusion on Ashby™s 
written statement to Martin, described above.  It argues that 
because the statement did not indicate that Ashby was on lunch 
or break, he was therefore interrupting production.  This argu-
ment falls of its own weight. 
The reasons for discharge described in the previous para-
graphs were not told to the employees and did not appear in 
their termination papers.  Thus
, Respondent shifted its reasons 
for the terminations.  Moreover, in Respondent™s prehearing 
brief it asserted that terminations were ﬁfully justified as they 
walked off their jobs, leaving a loaded truck standing.ﬂ  Re-
spondent no longer made this argument in its posthearing brief.  
These shifting reasons for di
scharge not only to undermine 
Respondent™s case but also serves to strengthen the General 
Counsel™s case.   
                                                          
 16 Respondent, in its brief, argues that Horton conceded that employ-
ees knew that they were not to go 
into the receiving office.  Indeed, 
Horton did concede at much, but this of little use to Respondent™s ar-
gument since the record is not clear whether Horton™s knowledge of 
this policy came about as a result 
of the memorandum issued after the 
December 9 incident or whether such
 a policy predated that event.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 402Finally, Respondent argues that
 it had to fire Hanks and Ashby because AK had barred them
 from the facility and they 
could not be productively employed elsewhere.
17  To be sure, 
AK insisted that Respondent remove the employees from the 
premises, and I have concluded 
that Respondent could not pro-
ductively employ them elsewhere in the business.  However, I 
have also concluded that Respondent knew that AK™s insistence 
was based on the fact that the 
employees had engaged in con-
certed activity protect under Sec
tion 7.  Under these circum-
stances Respondent™s legal obligation was to refuse to acqui-
esce in AK™s request.  I recognize that the General Counsel has 
not charged AK with any violations of the Act and has not al-
leged that AK is a joint employer with Respondent.  But the 
Board has stated  
 [E]ven in the absence of a joint employer relationship, an 
employer is properly held liable for its own actions that af-
fect an individual™s employme
nt status with another em-
ployer.  Thus, an employer that successfully requests the 
termination of an employee for discriminatory reasons vio-
lates the Act and can be required to make the employee 
whole for loss of pay, even if it is not the employee™s em-
ployer. 
Flav-O-Rich, Inc.,
[309 NLRB 262 (1992)].  The 
entity acquiescing in the reques
t would not be guilty of an 
unfair labor practice, however, it were not aware of the 
motive behind the request.  Id. at 266. 
 Capitol EMI Music, 
311 NLRB 997, 1000 fn. 22.  Respon-
dent™s efforts to persuade AK to reinstate Hanks and Ashby fell 
short of its obligation to take al
l measures within its power to 
resist the unlawful terminations.  Indeed, Respondent added a 
second unlawful motive of its own when it also terminated the 
employees because it suspected that they had engaged in union 
activity. 
I conclude that Respondent has fa
iled to show that it would 
have terminated Ashby and Hanks even if they had not engaged 
in protected concerted activity or because it believed that they 
had engaged in union activities.  It follows that Respondent 
violated both Section 8(a)(1) an
d Section 8(a)(3) by suspending 
and then terminating Ashby and Hanks. 
3.  Termination of Horton 
I now address the issue of whether Horton was terminated 
because he engaged in protected concerted activity.  Horton 
spoke to other employees of th
e concerns he had about work 
rules.  He then prepared a list of those concerns and showed the 
list to other employees.  He also told them that he intended to 
present the list to Bowling; the 
employees agreed that he should 
do so.  This presents a clear case of concerted activity.   
I also conclude that Respondent was aware of the concerted 
nature of the activity.  First,
 several employees asked Bowling 
whether he would be attending the Christmas party because if 
he was then Horton would attend.  When Horton came to the 
party and presented the list it must have been obvious to Bowl-
ing that the other employees knew that Horton intended to do 
so.  More importantly, Bowling 
later told Horton that because 
Horton had presented the list to him, Horton was the leader of 
                                                          
                                                           
17 Although I raised this issue at trial with the General Counsel he 
does not address it in his brief. 
the effort to form a union.  Th
is statement s
hows that Respon-dent knew, or at least suspected, that Horton had concertedly 
prepared and presented the list.
18  Bowling™s remarks, described immediately above, also show 
that Horton™s protected concerte
d activities were a substantial 
motivating factor in his discharg
e.  These remarks were unlaw-
ful.  Also, Martin admitted that Bowling told him that a reason 
Horton was being fired was because Horton presented the list 
of work rules complaints to Bowling.  The timing of the dis-
charge reinforces this conclusion.  I conclude that the General 
Counsel has met his initial burden under 
Wright Line of show-ing that Horton™s protected concerted activities were a substan-
tial motivating factor in his termination. 
I turn to address the issue of whether Horton was discharged 
because Respondent believed that he had engaged in union 
activity.  I have found that Bowling told Horton that it sounded 
like the employees were trying to form a union and since Hor-
ton was the one who brought the list to him, Horton was the 
leader.  This statement violated Section 8(a)(1).  When Horton 
protested that the employees we
re not attempting to form a 
union, Bowling remarked that there was not going to be a union 

because he was the union.  This evidence establishes that Hor-
ton™s termination was due in su
bstantial part because Respon-
dent suspected that he had engaged in union activity. 
I now examine whether Respondent has met its burden under 
Wright Line of showing that it would have terminated Horton in 
any event.  Horton was not told any reason for his termination 
other than unlawful reasons.  The notation on his termination 
notice that he was terminated because his priorities were incon-
sistent with company policies is not to the contrary.  Respon-
dent argues that Horton was properly discharged because he 
had been recently suspended for lawful reasons and he had, by 
protesting the nature of some of the work rules, shown an un-
willingness to abide by those rules.  This argument lacks both 
factual and logical support.  There is no factual evidence that 
Horton was unwilling to abide the rules until they were 
changed and it does not logically
 follow that because employ-
ees seek to change work rules that they will be unwilling to live 
by the rules until changed.  I conclude that Respondent has 
failed to show that it would 
have terminated Horton in any 
event. 
Respondent violated Section 8(a
)(1) when it terminated Hor-
ton in substantial part because
 he had engaged in protected 
concerted activities, and it vi
olated Section 8(a)(3) when it 
terminated him in substantial part
 because it believed that he 
had engaged in union activity. 
CONCLUSIONS OF LAW 
1. By telling employees that they were disciplined because 
they engaged in union activity and in protected concerted activ-
ity, Respondent has engaged in 
unfair labor practices affecting 
 18 Respondent argues that it was not aware of the concerted nature of 
Horton™s activity because Horton admitte
d that at the meeting where he 
presented the list he did not give 
any indication that other employees 
assisted him in the preparation of 
the list.  However, this testimony 
does not address the issue of whethe
r Respondent otherwise learned of 
the concerted nature of Horton™s activity.  BOWLING TRANSPORTATION, INC. 403commerce within the meaning of Section 8(a)(1) and Section 
2(6) and (7) of the Act. 
2. By threatening an employee
 with reprisals for having en-gaged in union and protected 
concerted activity, Respondent 
has engaged in unfair labor practices affecting commerce 

within the meaning of Section 8(
a)(1) and Section 2(6) and (7) of the Act. 3. By suspending and discharging Ashby and Hanks because 
they engaged in protected conc
erted activity, Respondent has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(1) and S
ection 2(6) and (7) of the Act. 
4. By suspending and discharging Ashby and Hanks because 
Respondent believed that they had engaged in union activity, 
Respondent has engaged in unfair labor practices affecting 
commerce within the meaning of Section 8(a) (3) and (1) and 
Section 2(6) and (7) of the Act. 
5. By discharging Ashby Horton because Respondent be-
lieved that he had engaged in union activity, Respondent has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a) (3) and (1) and Section 2(6) and (7) of 
the Act. 
REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I find that it must 
be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act. 
Having discriminatori
ly discharged employees, the Respon-
dent must offer them reinstatement
19 and make them whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from the date of discharge 
to the date of proper offer of 
reinstatement, less any net interim earnings, as prescribed in 
F. 
W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
20 ORDER Respondent, Bowling Transportation, Inc., Owensboro, Ken-
tucky, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Telling employees that they were disciplined because 
they engaged in union activity and in protected concerted activ-
ity. 
(b) Threatening employees with
 reprisals for having engaged 
in union and protecte
d concerted activity. 
(c) Suspending, discharging, or otherwise discriminating 
against employees because they engage in protected concerted 
activity. 
                                                          
                                                           
19 If AK continues to resist the reinstatement of Hanks and Ashby for 
unlawful reasons, that matter will have
 to be addressed by the General 
Counsel in another proceeding.  
Flav-O-Rich, 
supra. 
20 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(d) Suspending, discharging, or otherwise discriminating 
against employees because Respondent believed that they en-
gaged in union activity. 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Richard 
Ashby, Kenneth Hanks, and Jeffre
y Horton full reinstatement 
to their former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed. 
(b) Make Richard Ashby, Kenneth Hanks, and Jeffrey Hor-
ton whole for any loss of earnings and other benefits suffered as 
a result of the discrimination against them, in the manner set 
forth in the remedy section of the decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful suspensions and dis-
charges, and within 3 days thereafter notify the employees in 
writing that this has been done and that the suspensions and 
discharges will not be used against them in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its fa-
cility in Owensboro, Kentucky, 
copies of the attached notice 
marked ﬁAppendix.ﬂ21 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 25, after being signed by 
the Respondent's authorized repr
esentative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since December 19, 1999. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS ORDERED that the complaint is dismissed insofar as it 
alleges violations of the Act not specifically found. 
APPENDIX NOTICE TO EMPLOYEES 
 21 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 404POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities.  
 WE WILL NOT tell employees that they were disciplined 
because they engaged in union activity and in protected con-

certed activity. 
WE WILL NOT threaten employees with reprisals for hav-
ing engaged in union and protected concerted activity. 
WE WILL NOT suspend, discharge, or otherwise discrimi-
nating against employees because they engaged in protected 
concerted activity. 
WE WILL NOT suspend, discharge, or otherwise discrimi-
nating against employees because we believe that they engaged 

in union activity. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce employees in the exercise of the rights guar-
anteed them by Section 7 of the Act. 
WE WILL make Richard Ashby, Kenneth Hanks, and Jef-
frey Horton whole for any loss of earnings and other benefits 
resulting from their discharge, 
less any net interim earnings, 
plus interest. WE WILL, within 14 days from the date of the Board™s Or-
der, offer Richard Ashby, Kenne
th Hanks, and Jeffrey Horton 
full reinstatement to their former 
jobs or, if those jobs no longer 
exists, to substantially equiva
lent positions, without prejudice 
to their seniority or any other rights or privileges previously 
enjoyed.  
WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any reference to the unlawful sus-
pensions and discharges of Richard Ashby, Kenneth Hanks, 
and Jeffrey Horton and WE WILL, within 3 days thereafter, 
notify each of them in writing th
at this has been done and that 
the suspensions and discharges w
ill not be used against them in 
any way. 
BOWLING TRANSPORTATION, INC. 
 